HOOD, Judge.
This is an action for damages instituted by Robert J. Hebert against Paul R. Green, Allstate Insurance Company, Joseph Chais-son and State Farm Mutual Automobile Insurance Company. Plaintiff appeals from a summary judgment rendered by the trial court dismissing the suit as to defendant State Farm.
The present suit was consolidated for trial and appeal with a companion suit instituted by Mrs. Beverly Ann Hebert Mo-reau and arising out of the same accident. We are rendering judgment today in that companion suit. See Moreau v. State Farm Mutual Automobile Insurance Company et al., 298 So.2d 907 (No. 4540 on the docket of this court).
For the reasons which we assigned in the above mentioned companion case, the judgment appealed from in the instant suit is affirmed. The costs of this appeal are assessed to plaintiff-appellant.
Affirmed.
DOMENGEAUX, J., concurs for reasons assigned in No. 4540.
FRUGÉ, J., dissents and assigns written reasons and voted for rehearing.